Sustainable European transport policy, taking into account European energy and environment policies (debate)
The next item is the report by Gabriele Albertini, on behalf of the Committee on Transport and Tourism, on sustainable European transport policy, taking into account European energy and environment policies.
rapporteur. - (IT) Madam President, ladies and gentlemen, the report on sustainable European transport policy has now reached the stage of debate in plenary. The text has already been favourably received, without giving rise to major controversy, by the Transport Committee in January. Only forty or so amendments were tabled.
My main objective was to make this own initiative report as succinct as possible, no longer than twenty or so paragraphs, so that the European Parliament can put its recommendations to the Commission and the Council as effectively as possible. As the issues addressed are so vast - European policies on transport, energy and the environment - going into too much detail and producing an undue number of paragraphs would have weakened the report, and Parliament's final resolution would have been less clear and incisive.
For the same reason, some issues have been left out. An own initiative report cannot tackle all the questions raised by transport, energy and the environment in an exhaustive way. However, this document may be of use to the Commission for future legislative proposals and to show what European citizens are expecting from the Community institutions.
Eight amendments have been tabled for this final examination in plenary. They do not, in substance, add anything new with respect to the debate in the Transport Committee. I should nevertheless like to comment briefly on them.
The Green Group has tabled six amendments and has called for a split vote on paragraph 16. That request removes the reference to the use of electricity of nuclear origin by rail transport, something with which I cannot agree. Rail transport is the mode of transport with the smallest carbon footprint, thanks partly to the use of nuclear as a source of electricity.
Amendment 6 asks the Commission to intervene to set a single speed limit for European motorways in all countries. Our German friends have already shown on a number of occasions that German motorways are safer and the number of accidents is lower than in many Member States of the European Union which have such a limit. The principle of subsidiarity should undoubtedly continue to be applied in this case.
Personally, I find Amendment 2 more coherent, especially the first part relating to transparent air transport costs and ticket pricing.
Mr Blokland has tabled Amendment 8, on behalf of the Independence/Democracy Group. This text refers to paragraph 2 and analyses the measures that citizens need to take to improve urban and suburban mobility. Here, I have to call for a vote against, as the amendment takes an entirely opposite line to that of the text adopted by the Transport Committee.
Lastly, my political group has again tabled an amendment - Amendment 1 relating to paragraph 11 - tabled in the Transport Committee, concerning the revision of the Eurovignette directive. Personally, I was and am not against the possibility of looking at this issue at the appropriate time in June. The European Commission has already announced that it will issue the proposal for revision at that time. I consider, however, in line with what has already been proposed in the Transport Committee, that there should be a free vote on the amendments in question.
I should like to thank Members for the interest that they have shown in this report and in my work and, as I am aware that many others have asked to speak, I shall give them a chance to do so.
Vice-President of the Commission. - (FR) Madam President, I thank Mr Albertini for his excellent report. Obviously there must be a broad consensus between Parliament, the Council and the Commission on the need to reduce the environmental and energy impacts of transport. At the same time, though, we need to maintain the mobility that is essential to our competitiveness and our quality of life.
How can we achieve this sustainable mobility? It is an enormous challenge. By 2020, we have to have cut greenhouse emissions by 20%, reduced energy consumption by 20% and increased the renewable energy in our energy consumption by 20%. Obviously transport will need to play a large part in the attainment of those targets.
I shall start by trying to outline our various initiatives in this area. The development of the Trans-European Networks, in which, as Mr Albertini has just pointed out, we are banking on the development of railways, brings about a modal shift which obviously leads in that direction. We have the TEN-T project and the Marco Polo programme in support of highways of the sea. We are supporting inland waterway transport with the NAIADES programme. Obviously research will also enable us to develop greener and more effective technologies. I would also draw your attention to the recent proposal for a clean vehicles directive, on which the Committee on Environment, Public Health and Food Safety will be starting work.
To provide a clear picture of all these measures, the Commission will be presenting an inventory of all European initiatives. This will take stock of all the action taken and draw lessons from it for the future. I have a very particular personal interest in this inventory.
Secondly, we are moving towards a strategy for internalising external costs for all modes of transport. The package I shall be presenting in June will contain an external costs internalisation strategy for all modes of transport, something for which the European Parliament has been pressing. This initiative meets a need. The external costs for our economy and our environment - air pollution, noise, congestion - are heavy, which also has an adverse effect on transport mobility. If we want sustainable mobility, we have to make sure that the external transport costs are integrated into what users pay. Our 2006 proposal that aviation should be included in the European emission duties exchange system was a step towards the internalisation of external costs in the aviation sector.
I intend to couple this internalisation strategy with a proposal for amendment of the directive on charges for heavy goods vehicles. That will allow Member States - allow, not oblige - to include external environment costs in tolls if they wish, and not just infrastructure costs, as is the case currently. At present they cannot do so, except in a very few cases. This amendment will allow internalisation of external costs in another sector, railways. The Community legislation provides that external costs for the railways can only be internalised if the other modes of transport also internalise their external costs.
In short, we are moving towards intelligent tolls, educational tolls, which will make it possible to penalise more heavily the lorries that have the lowest environmental standards or use major routes at times when congestion and traffic jams are at their worst.
In addition to that, we shall be taking a series of initiatives in the second half of the year. I shall be making an announcement on measures to reduce railway noise. There will be improvements on the roads, too; it will be possible to reduce congestion with an intelligent transport system. We shall be aiming at one-box interoperability. That will be helpful in organising the logistical rules at European level.
The Albertini report also stresses the need to establish a real Single European Sky. Mr Albertini is right, that is the proper way. Also, as has been said earlier, we really have to make progress on the CESAR project. It must play an essential part in developing the technology required for the attainment of that goal.
Initiatives are planned to reduce nitrogen oxide emissions in the aviation sector and noise around airports. We are also working on shipping measures. Obviously urban transport will also need to be involved: 40% of CO2 emissions and 70% of other polluting emissions come from vehicles in towns.
Within the European Parliament, I am very grateful to Mr Rack, who is working on this, and I hope that this autumn we shall be able to produce a set of instruments that towns can use.
These are a few examples of wide-ranging action which is, it must be said, one of the main priorities in my term of office: greening transport, whilst at the same time ensuring that all the citizens of Europe have access to transport.
It is true that, as Mr Albertini has said, his report comes at just the right moment. Parliament and the Commission are more or less in agreement on sustainable mobility and I should like to thank Parliament and Mr Albertini for this excellent work, which also does a great deal to clarify our own work in the Commission.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (PT) I too would like to begin by thanking the rapporteur, and informing him that the Environment Committee believes that various measures must be combined to ensure a sustainable transport system for future generations. These measures include traffic management, better logistics, fiscal incentives for transport and environmentally friendly fuels, safe, environmentally friendly, efficient and affordable public transport, rail modernisation, non-motorised mobility, etc. Information and education campaigns for young people are also required.
We agree with the inclusion of aviation in the European emissions trading scheme and support similar legislation for the maritime transport sector, as well as the adoption of ambitious and binding CO2 emission limits for cars, making them more fuel-efficient. The European Union should therefore support research to develop the technologies required to create sustainable and environmentally friendly transport, for example the development of alternative and renewable fuels such as hydrogen and fuel cells.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (HU) Madam President, Mr Vice-President, transport policy is about to undergo a paradigm change: the fuels, the technology, the regulations, and the expectations of society will all be different. The transport sector is entering a new era.
Is there anything that is not going to change? Yes, mobility, because it would be wrong to restrict mobility. If we do not want to restrict mobility, however, then we ourselves must change. The question is, in what way? Technological development is unstoppable, yet we need to spend more and target spending to a greater extent on vehicle development in order to get environmentally friendly vehicles on the road as soon as possible. Alternative fuels have already been making great and sometimes controversial strides, but we must select the second-generation biofuels and hydrogen-related options carefully so that they can come onto the market as an outcome of research and development.
As regards financing in the context of the Seventh Framework Programme, European Union funds, national contributions and private capital must all be set in the same direction. Intelligent solutions such as the CESAR or Galileo programmes are progressing too slowly, and we must accelerate these. In the interests of achieving our objectives we must transform the economic environment on the basis of the 'user pays' and 'polluter pays' principles. Last, let us not tax vehicle ownership, but ensure payment is made for vehicle use. Then we will be in a position to change our habits as regards driving, vehicle use and travel.
Madam President, we thank our fellow Member Mr Albertini for his work and for his thorough and circumspect report. With these additional points, the Committee on Industry, Research and Energy supports the report and at the same time commends it to the attention of the Commission for its forthcoming green transport proposals. Thank you.
on behalf of the PSE Group. - Madam President, as we have heard from Mr Albertini and the Commissioner, this is a very timely and important report and we welcome it. In his introductory remarks, Mr Albertini said that this gives us a chance to outline our transport policy, bearing in mind the environment and fuel efficiency, something about which this Parliament has consistently felt very strongly and expressed its views.
Mr Barrot, in his contribution, called the whole issue a huge challenge and one, I know, that all our governments are looking at. As Mr Barrot said, we have to recognise transport's clear contribution and the need for the 'greening' of transport. In this respect, I am very proud of the fact that London has led the way with a number of initiatives, be it the congestion charge, the new low-emission zone or higher charges for less environmentally friendly vehicles, something which had been opposed by London's Conservatives.
Mr Barrot also spoke about the need to recognise the external costs of transport and Mr Albertini spoke about some of the amendments. However, I think there is a contradiction in the PPE-DE Group's position - one I know the PPE-DE Group has debated internally - and there is a contradiction in this report. Recital B, for example, talks about energy consumption and highlights 'road transport, accounting as it does for 83% [...] of energy'. Against that, Amendment 1, by the PPE-DE Group, and co-signed by some Members from the ALDE Group, is quite clearly trying to change the position adopted in committee to one that favours road transport over rail transport. That does not fit in with a package that is arguing for sustainable transport over forms that are not friendly to the environment.
I ask Mr Albertini, when he winds up, and I ask the ALDE Group, which has also supported this, why they are trying to turn it round and why they are trying to favour road transport. I suggest that perhaps the person whose fingerprints are really on this is not here to answer that tonight.
I must say that my group will be considering whether we would support this whole report were that amendment to go through. I look forward to it. Other than that, the principles in the report are fine.
on behalf of the ALDE Group. - (FI) Madam President, around a quarter of the greenhouse gas emissions in the European Union are from transport. We therefore obviously need to reduce emissions from transport. The pollution load from transport has to be lowered.
Air transport is entirely excluded from international treaties on climate. It is nevertheless causing more and more emissions all the time, and should be included in all agreements. Someone said here that the 'user pays' principle is a good one. I agree. It is a good principle if one also takes circumstances into account. In Europe there are sparsely inhabited countries and areas where there is no public transport and therefore no means of getting about other than by private car. Then the 'user pays' principle is not very appropriate. It is one thing to go for a drive for pleasure and quite another to use your car because yon have to and in situations where it is not possible to use public transport.
In the future we need to try and get freight transport off the road. Generally speaking, we need to aim to move away from means of transport reliant on the use of fossil fuels to those based on renewable fuels. We have much to do at EU level if we really intend to reach the targets we have together committed ourselves to, i.e. to reduce emissions. It is a matter of will, and because we have decided the matter together, all nations must together make an effort to ensure that these decisions are carried out.
on behalf of the UEN Group. - (PL) Madam President, the draft resolution on sustainable European transport policy, taking into account European energy and environment policies, attempts a complex approach to a highly sensitive issue. The rapporteur, Mr Albertini, must be complimented on his approach to the problem and his constructive proposals.
Among other things, Mr Albertini correctly points out that the role of rail transport, particularly in the transport of goods, is not properly appreciated and its development is neglected. We must remember that road building alone will not solve the problem and rail projects are essential. To those who have not noticed this, I would recommend a drive across Poland, which has been criss-crossed by international lorry traffic in recent years.
The second problem requiring urgent attention is traffic congestion in large conurbations and the concentration of exhaust fumes in cities and intercity transport corridors. Here too the role of rail transport, i.e. high speed trains, is not appreciated. The third important issue is the use, alongside rail transport, of inland waterway and sea transport, which are less polluting. Here there are many more problems, ranging from technical, energy and cost control issues to social awareness and behaviour. To cope with all these problems, we need a complete analysis of the transport situation in its environmental context, plus concrete integrated action.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, the report contains many fine suggestions, but it proceeds from the assumption that constant growth in the volume of traffic is something like a law of nature and that technology can solve most of the problems.
There are two particular points I would like to underline. Firstly, calculation of the total cost of transport operations, including their social cost, must begin with the Eurovignette, because heavy goods vehicles impose the greatest burden not only on the road network but also on people and the environment. Even though Commissioner Barrot, who is responsible for transport, has promised that the Transport Protocol of the Alpine Convention will be ratified during the period of the French presidency of the Council, I believe that we, the European Parliament, should make explicit mention of this protocol here in the report.
Time and again we hear fine words on the subject of transport. The fact is, however, that the volume of CO2 emissions from transport increased by 32.1% between 1990 and 2005, and the volume emitted by air transport rocketed by 90% over the same period, while emissions of the climate-killer carbon dioxide from all other areas of activity were reduced by 9.5% in accordance with the aims of the Kyoto Protocol.
Too often in this report we content ourselves with lofty aims and pious hopes. What are needed, however, are hard and fast requirements and effective measures, including sanctions, otherwise everything will carry on in a way that proves the truth of the saying, 'The road to hell is paved with good intentions'.
on behalf of the IND/DEM Group. - Madam President, the UK should make its own laws, so I reject this proposal. But I do not dispute the fact that more efficient cars are a good idea and that working from home cuts down pollution.
What concerns me about this report is words like 'pricing policy' and 'tax on fossil fuels', because no current serious alternatives exist and these taxes are very inflationary. The future must be about encouraging innovation and technology, not about tricking people who have no alternative into paying more tax. Most public transport systems are good for the commuter but do not fit the needs of the businessman who must drive into work in order to use his car to visit clients later.
But the city of Strasbourg provides a first-class tram system, with a tram stop outside this very building, so why are MEPs here in Strasbourg not leading by example? They do not visit clients, they just come here to misrule Europe. Yet almost all of them use chauffeur-driven limousines and ignore the trams. If MEPs complied with their own words, then perhaps the public would listen. In simple English, Madam President, this House is guilty of gross hypocrisy. What were MEPs saying about sustainable transport, please? Because, like the no-smoking rule in the Parliament dining rooms, MEPs ignore it!
(RO) The implementation of an integrated strategy on the development of sustainable transport must be an absolute priority, both for the Commission and for the Member States.
Investments in transport infrastructure must be accelerated, especially environmentally-friendly ones, such as: railways, inland waterway transport and Sea Motorways. A comprehensive assessment of internal costs and in particular the negative impact of transport on the environment is compulsory. Such negative impacts must be ascertained and assumed by their inclusion in the prices paid by users. Consequently, it is highly important that the internalisation of external costs be carried out for all transport means at the same time. Thus, the break-down by form of transport used would improve, favouring less polluting transport means, as well as the development of the trans-European network and intermodal freight transport.
I believe that better logistics and the improvement of management, especially via the intensification of research and application of new technologies in the field of intelligent systems, represent steps forward in better traffic planning, management of flows and elimination of traffic agglomeration and jams.
Romania is making concerted efforts coming into line with European standards, especially by attracting investments in disadvantaged areas to lay the foundation for a reduction in the development discrepancies in infrastructures. At the same time, Romania supports and promotes actions aimed at making energy consumption more effective in order to take part in the reduction of the negative environmental impact of transport and supports investments in alternative energy sources.
I hereby ask the European Commission to reassess the multiannual financial frameworks for financial resources in the field of transport, as well as for the field-related research with a view to obtaining cost effective and energy-enhanced products and services. At the same time, I recommend that the Member States support public - private partnerships and, by way of consequence, private investments in the said field and that they make full use the funds made available to create a sustainable transport sector, to improve traffic safety and the health of the environment in which we live.
(RO) The European policy concerning sustainable transport, taking account of the European policies on energy and environment, concerns and directly affects approximately 490 million of European citizens.
I asked the Commission and the Member States to examine the way in which transport infrastructures and the applicable tariffs influence urban development and future demands for transport services.
I asked the Commission and the Member States to intervene in the modernisation of port infrastructure, with respect to the European Union sea ports, as well as the ports located on the inland waterways, in order to enable the rapid transfer of freight and passengers from one transport system to another, thus facilitating the reduction of energy consumption in the field of transport.
In 2007, the European Union firmly and unilaterally committed itslef to reduce greenhouse gas emissions by at least 20% compared to 1990 base values. The implementation, especially in large urban concentrations, of intelligent transport systems in order to control traffic will prevent traffic jams which cost the European Union approximately 1% per year of its gross domestic product. At the same time, the development of the European railway system will contribute to compliance with European policies in the field of energy and tackling climate change.
In this context, I believe that one of the development priorities in the field of trans-European transport should be to design a high-speed railway network linking all the capitals of the Member States. High speed trains should also go through Bucharest and Sofia.
(PL) Madam President, Mr Albertini's report deals with all the decisive factors in a sustainable European transport policy, taking account of European energy and environment policies. Transport takes up over 30% of energy consumption, and that figure is set to rise by 30% in 20 years. The transport sector uses 70% oil, and in cities and built-up areas it accounts for 40% of CO2 emissions and 70% of emissions of other harmful compounds.
The rapporteur is in favour of technological innovations and other energy-saving methods. The European Union needs swift, effective measures. Given the huge rise in oil prices, the form of energy most beneficial for the environment and the economy is electric power. It should play a greater part in transport, including urban transport, for example, through the production of cheap electrically powered urban motor vehicles. The increasing demand for this form of energy should be covered by the latest generation of nuclear power stations that do not emit noxious gases.
(NL) We are all aware of the way in which the transport sector is contributing to climate change. To my mind Mr Albertini's report offers a fair and succinct assessment of the practical and technical measures which may perhaps be applied to reduce that contribution. And since one cannot make an omelette without breaking eggs, these measures will inevitably be painful to those concerned, both professional transport operators and the individual citizen.
In contrast to the belief expressed in paragraph 2, my view is that not only the professionals but ordinary citizens too understand and support the need for extreme measures, provided they offer demonstrable benefits for the future. The first major objective to be attained is that of the air quality standards, to be met by 2015. Transport will play a big part in meeting these targets, certainly in urban areas. So available methods and measures, both at-source and end-of-pipe measures, must be applied and implemented without delay.
Madam President, my thanks to Mr Albertini for his report and I hope that everyone concerned will play their part in the efforts required.
(HU) Thank you, Madam President. I would like to congratulate my colleague Mr Albertini and make a few comments.
1. With regard to taxation as an instrument, I can accept that it needs to be applied uniformly to all modes of transport. At the same time, we must take into account that tax cannot simply be increased ad infinitum, as this would cause serious inflation and could lead to increased costs and reduced competitiveness in the whole sector. We cannot therefore have uniform taxation for everything, for excise duty on petrol for example. I would like to point out that I think it is a good idea to link taxation to actual air pollution - for example in the vehicle registration tax system.
2. In the case of air transport, we must take into account that expansion of emissions trading represents an additional cost factor, and this will be reflected in prices. This also needs to be taken into account regarding the idea of introducing indirect taxation that is sometimes put forward.
3. A genuine effort needs to be made to reduce urban congestion and thus also air-polluting emissions. For the new Member States, however, the main challenge is not just promoting electric-powered urban public transport; constructing bypass roads perhaps presents even more of a challenge. In relative terms it is in this regard that they are lagging behind the most, and this should be given greater emphasis as a priority use of European Union resources.
4. As regards internalisation of external costs, I agree that we need to create sector neutrality. For hauliers in the new Member States, however, the provisions of the Eurovignette already present a major challenge due to the increasingly stringent standards for vehicle emissions, etc. In the new Member States internalisation must therefore be implemented more slowly and according to special principles. Our hauliers should not be punished for the fact that the infrastructure is less well developed and therefore traffic jams are bigger.
5. It would be good if support of a practical and not just verbal nature were also given to inland waterway transport in the new Member States, especially on the River Danube and the River Tisza, and if the Commission would assist in this regard. Transport intermodality is important, and may provide the biggest boost to modernisation of the rail network. Let us discuss this too, rather than closing down railway lines.
Last, I hope that when the high-speed rail network is constructed, the eastern regions will at last be included on the map, because in the long term this is the only mode of transport that can compete with private cars. Thank you very much.
(PL) Madam President, Mr Albertini has done a good job. My thanks to him. I also identify with Commissioner Barrot's comments. What I particularly like is this combination of policies on technological development, market instruments and accompanying measures that are acceptable to the public and designed to achieve a more rational use of transport facilities. I would add to this an efficient transport policy, both on the micro and the macro scale. I am pleased to see that this combination of measures also takes account of the Baltic coastal area - an undoubtedly positive approach.
I like the idea of the Trans-European Networks, but we were expecting EUR 20 billion in 2008 and what we get is 8 billion. I appeal to you all: let us pay more attention to efficient use of the part of the cohesion fund that is allocated to transport. That applies to the new Member States, where the situation varies considerably but is generally not too good. Let me also state clearly that the internalisation of external transport costs has its limits. That limit, Commissioner, must be set by the refusal to allow a negative impact on the competitiveness of the EU economy. Finally, the unified European rail network must become a reality.
(DE) Madam President, I would like to thank the rapporteur for the report, and I know that in Commissioner Barrot we have a champion of sustainable transport policy. Transport can pose a particular risk to our economic growth in Europe if it does not function properly. In this domain we need more European responsibility, not less, for whenever Europe has fewer powers, there are national particularities and there are borders, and these are detrimental to transport operations. This is why we must try to seek European solutions, as we have just been doing in the realm of air transport or as we did with the railway package.
I can only ask the Commission to step up a gear in the search for more and better European solutions, but success will surely also depend on our finding prices for the individual modes of transport that reflect their full cost.
Here, too, the Commission has adopted the right approach by starting with road transport, for road transport is certainly the mode that generates the highest social costs at the present time, although these are not met in full by road users.
Commissioner, you were in the Tyrol, a sensitive Alpine region, and you know what damage is caused there by heavy haulage traffic. That impact also shows us that it is high time for action to introduce the European road-tax disc, to actually present the framework you have announced and to continue working hard to apply the principle that users should pay the true cost of road transport.
I must also direct some criticism at my own group here. The group has come down in favour of Amendment 1. I wish to express my opposition to that amendment and to pledge my full support and that of my fellow Austrian Members to the effort to ensure that the Commission presents this general framework in June, beginning with road transport, and does not postpone its presentation until the next blue moon on the grounds that the package must cover all modes of transport. There is an urgent need to act. Let us begin with road transport.
(ES) Madam President, Mr Albertini's report sets out the enormous challenge we face in sustaining the low-cost mobility for all through access to new means of transport and new routes, mobility which has been made possible by the free movement of persons, goods and services, the foundation of the success of European integration, enlargement and social, economic and territorial cohesion; at the same time, however, it must be achieved without the high environmental impact caused mainly by emissions, to say nothing of noise, congestion and safety.
The challenge lies in maintaining the positive and necessary aspects of that mobility but in the most intelligent way possible, in other words, achieving sustainable mobility and thereby minimising the impact on our environment and health. To achieve this, as Mr Albertini says in his report, we need innovative measures and instruments.
Although included in the report, I would have liked to see more space given over to the future role of logistics as an instrument for intelligent mobility, streamlined through innovation and planning.
I am nonetheless grateful to him for including urban logistics among the aspects of urban transport and also for the support he gives to priority projects associated with logistics. I also believe it is correct to include airports and require them to be integrated with railways and to place emphasis on developing the new concept of 'green corridors'.
As for road-pricing, which has been much referred to here, including the Eurovignette, I would of course like the Commission to bear the social impact very much in mind.
Looking forward, following on from what some of my colleagues have said on the need to diversify fuel sources, I would like to ask the Commissioner about the possibility of including hydrogenerating networks in trans-European energy networks in the future.
(GA) Mr President, I would first like to thank Mr Albertini for presenting us with a very important and comprehensive Report. I believe that this Report gives a realistic overview of the challenges facing us as we try to devise a suitable transport policy.
I would like to welcome the pledge on intermodal transport. I come from an island where the economy is dependent on sea and air routes and I believe that this infrastructure should be connected to rail transport. However, this is not the case in Ireland. Rail transport isn't used to carry freight. Since 1990 energy consumption has increased by 225% because of road transport. In terms of the Kyoto Agreement, we are falling short.
It is clear that there is a need for a great deal of investment in mixed transport in Ireland. However, that will not happen until the local authorities and governments change their outlook and policies. While these policies favour increased investment in roads, they neglect the development of rail transport in not only towns and cities, but in rural areas as well.
In conclusion, I advise the Commission to recognize the right of every Member State to set their own congestion charges and taxes.
(FR) Madam President, Commissioner, ladies and gentlemen, in this own-initiative report Mr Albertini has emphasised the need to establish a cross-cutting policy taking all aspects into account: transport, energy and the environment. Human movements are a source of wealth for society in various respects, economic, social and cultural, but they use energy and very often have a disastrous effect on the environment. Every society, in particular not excluding the European Union, has to seek a balance, which is a difficult task.
It is in this context that the European Union shows its true value by playing a decisive role in the harmonious development of transport: a single European railway market, a Single European Sky, Trans-European Transport Networks, a European port policy. By setting ambitious targets with the energy-climate package, talking about shared aims now has to be followed up by action. To quote Plato: 'It is for us to follow the upward path and avoid the downward path'.
Coordination and cooperation are the keywords of this cross-cutting policy. The coordination of infrastructures at European level to obtain an overall view of transport networks, cooperation with the local actors best able to take a practical and realistic view of the issues, because that is what Europe is. The will to harmonise by pooling all efforts, by exchanging best practice in the interests of citizens and the environment, with - not to be forgotten in this somewhat eclectic list - substantial extra financial support in order to implement the priority trans-European transport projects as quickly as possible.
Above all, though, if we focus on the local aspects, it seems to me that the integrated approach can only be efficient with an intermodal approach financially supported by Europe, especially in congested metropolitan and urban areas, to ensure safe, secure and affordable mobility, in short, ecological and sustainable mobility.
(HU) Madam President, never before have human beings travelled as much as they do now. The necessity of travelling, in addition to being a major waste of time, is a significant economic problem and a serious burden on the environment.
One third of the energy we use goes on transport. In Europe, our primary mode of transport is the car. In the past ten years, the number of cars per thousand people has increased from 400 to 460, while car use has risen by 18%. In the past fifteen years, carbon dioxide emissions from the transport sector have increased dramatically, in some Member States by more than 100%. According to Commission forecasts, transport sector energy demand in the European Union will increase by at least 30% between now and 2030. This could well spell failure in terms of meeting our Kyoto commitments.
It is a pity that road transport projects continue to receive greater emphasis in Europe than rail projects, despite the declared principles. Bad examples are infectious: the balance has also shifted in central and eastern Europe, which used to be much more public transport-centred. In my country, Hungary, the share of public transport had fallen to a mere 40% in 2007. Reducing pollution caused by motor vehicles is a question of traffic management, of technology and of economics. Expansion of the use of environmentally friendly technologies is a function of internalising environmental costs and introducing a taxation system based on carbon dioxide emissions. Emissions-based differential take-off and landing charges are needed at airports. Offering free parking, reduced congestion and road charges, a lower rate of vehicle taxation, vehicle duty and circulation tax for 'green' cars could set in motion a spectacular shake-up.
Expenditure on transport-related health problems is enormous. It is unfair to make the whole of society pay for these. I believe the costs of air and noise pollution and transport accidents in this regard, too, must be borne by the transport sector. Thank you.
(DE) Madam President, Mr Vice-President, I would like to focus on three points in Mr Albertini's excellent report. First of all, as your rapporteur on the subject of urban mobility, I am pleased that he has already given us some highly significant keynote messages to consider on that very important subject. I assume that we shall pursue the discussion in that direction in our committee and subsequently in the chamber too. Vice-President Barrot, you referred to the initiatives that the Commission will be taking on this very subject in the course of the present electoral term, and I hope we shall enjoy dealing with them.
My second point relates to another matter that has already been raised, namely the internalisation of the social and environmental cost of transport operations. Every mode of transport must cover the costs it actually generates. In the light of this principle, great importance attaches to the issue we spoke about at the time of the Eurovignette discussion, namely the fact that those who operate heavy goods vehicles on our roads should actually pay a reasonable price, in other words all the costs they generate must be chargeable to them. Some of my fellow Members who expressed criticism of this principle have already slipped off into the night. I think I can say that the PPE-DE Group comprises not only supporters of Amendment 1 but also a number of opponents. We, for our part, shall certainly vote against that amendment.
The third point to which I attach importance is referred to in paragraph 22, namely research. The aim here is to give vehicle manufacturers clear targets, clear indications of the direction in which the European transport sector is meant to go. Only then will they be able to deliver what we need at affordable prices when we need it.
I would like to reiterate my special thanks to Commissioner Barrot for having planned such a busy programme for the rest of this legislative term. We need this programme, and both the environment and our transport system will be the better for it.
Let me finally say to the Parliament-basher in the back row that I have a half-hour walk every day to and from the hotel here in Strasbourg, and so I have no need of either limousines or trams.
(FI) Madam President, Commissioner, I would like to congratulate Mr Albertini on his excellent work and excellent proposals. The matter under discussion is extremely important, and the public expects clear answers to the problem.
It is not a very simple issue, when we consider that the European Union's basic pillars incorporate the notion of the free movement of people and goods. Both are bound to grow in the future. Obviously, too, we need to think about where we are going, how we are getting there and what sort of means we are using to do so. The decisions we take will be enormously important.
As Mrs Jäätteenmäki has mentioned, it is very hard to imagine, in my country, for example, a situation in which movement in itself is dramatically restricted. The distances are long, and people have to use their cars to get to work as there is no public transport.
When we come to consider how Parliament should behave, I agree that Parliament could set an example. We have to think about whether we are travelling needlessly. Can we cut back on unnecessary travel? How are we travelling? Parliament has an official car service which most of us use and which works very well. We need to think, however, about what sort of cars we travel in. What sort of fleet do Parliament, the Commission and the Council have at their disposal? Hybrid cars could be acquired for use by Members of Parliament.
The example we set is immensely important. We cannot expect the public or European companies to do something which we do not do ourselves. We therefore have to set a good example.
Madam President, while the details of some individual proposals in this report require careful study in relation to the principle of subsidiarity - especially any tax-related matters - the overall aims of the report deserve, nonetheless, to be supported.
From July 2008, Ireland will see major changes to our existing annual motor tax regime and to the vehicle registration tax (VRT) system. The new VRT system will see the introduction of a seven-band system based on carbon dioxide emissions and not on engine size. Despite ongoing gridlock in our capital city, the Irish Minister for Transport, Noel Dempsey, said in the last week that congestion charges will not be considered for Dublin because the shambolic state of public transport offers little alternative to the private car. Inadequate bus frequency, two light-rail lines that do not interconnect either with each other or with the main-line rail system, no link to the airport, no metro and still no integrated ticketing system - so much for efforts to reduce hydrocarbon use and greenhouse gas emissions! This picture of Dublin flies in the face of the European Parliament's efforts and proposed measures to optimise the use of public transport, especially in urban areas.
(BG) Mme Chairperson, Mr. Commissioner, The sustainable transport policy, taking into account the energy and environmental aspects, includes transport infrastructure, employment through transport, mobility of people and free movement of goods.
The pan-European transport networks call for equal quality and environmental security. This implies accurate stock-taking, especially of the railways, assessment of the current condition, and targeting of measures to countries that have not reached high European standards yet. Reliable financial instruments need to be involved. It is particularly important to put an end to the practice of turning some new Member Statses into old vehicle depots for Europe. This is definitely environmentally undsound.
I am always concerned when EU reports mention the names of some geographic regions and omit others. The Black Sea Region, too, is of great importance. Sustainable intermodal schemes are needed there, as well. Besides, it is within the framework of this report that we could possibly discuss the charges and the traffic on the Danube Bridge between Russe and Giurgiu, between Bulgaria and Romania.
(CS) Madam President, allow me to make a comment on the debate that just took place: although most of us want to make the transport policy greener and agree that it is necessary to do so, at the same time no one wants to limit mobility.
We differ a good deal in our views of how to go about this. We have not sorted out our priorities and that is the problem. On the one hand we want to be sector-neutral as regards the different types of transport, and on the other hand we feel guilty for not favouring rail transport over road transport.
Can you imagine this happening without the introduction of a significant environmental tax on road freight traffic or without giving significant priority to railways? Objections against the internalisation of external costs are raised on the grounds that it will affect competitiveness. There are no studies available on the social impact of the introduction of a Eurovignette in road transport. Should we not be clear, first of all, as to what our main priority is? What about calling a Europe-wide referendum on these priorities?
Vice-President of the Commission. - (FR) Madam President, ladies and gentlemen, I shall be fairly brief. I have listened with interest to the speeches on the report by Mr Albertini. It can be said that the concerns so well expressed by Mr Albertini in his very clear and concise report are entirely in line with what the Commission and your Transport Commissioner want.
In short, it is true that mobility has to be changed rather than reduced. That is the whole problem. I shall not reply to each remark and observation. We have taken note of all of them.
I should, however, like to mention in passing that we need infrastructures if we are to bring about the modal shifts that are required. I would say to Mr Albertini that that point needs to be stressed, because Europe is not sufficiently aware that it will need infrastructures and investments in order to be able to introduce the modal shifts.
Furthermore, it is true that we also need extremely advanced research into new engines and new energies if we are to meet the challenge of sustainable mobility. I cannot let it be said, as I heard just now - although everyone was positive - that these would be pious hopes, good intentions, because I should, all the same, like to draw attention to what has already been accomplished. For instance, the classification of lorries in Euro categories based on rising standards, up to Euro 5. It can be said that that lorry classification has enabled CO2 emissions to be reduced by 30 to 40%. To take another example, in future the European Union wants emissions to be cut to 120g CO2/km. That is a target that the whole of the motor industry is working on at the moment. That also leads me to repeat the very sensible remark by Mr Rack that we need to be careful, because the industry must be made fully aware of the targets and the future framework in order to adapt. That is a point that concerns me greatly: we have to set clear objectives so that all the research and the industry as a whole comply with those objectives.
There it is, I am not going to dwell on that too much. I shall say, of course, that the action to be taken must maintain the necessary mobility and must be effective in reducing adverse effects, whilst at the same time remaining acceptable to the public and to industry. In June we are going to use that method to calculate the external costs and we shall see how each mode of transport - gradually, because it cannot all be done at once - can be integrated into the charges. We can then have tolls that really educate and that enlighten not just transport operators but also passengers on which modes of transport cause the most pollution and which are the most environmentally friendly.
I really hope that the Albertini report will be, if I may use that term, another Bible for everyone, because now it is absolutely essential for us to find ways to achieve this sustainable mobility.
I am grateful to Parliament for its contribution on this subject, which has been extremely valuable for the Commission.
rapporteur. - (IT) Madam President, ladies and gentlemen, I should like to take a few seconds to thank Members for their constructive comments, not just those who have supported the report and highlighted some of its aspects, but in particular those who have commented on it and the few who have criticised it on reasoned grounds.
Particular thanks to Commissioner Barrot, not just for what he has been so kind as to say, but in particular for the very vigorous action that he is undertaking in respect of the subject matter of the report and for his willingness to enter into cooperation between Parliament and the Commission so that we can play the effective part that we are all keen to play in changing mobility - as he has rightly said in his brief statement -rather than reducing it.
Mobility reflects the progress of our civilisation, and represents what is modern about us; it represents development and progress and we should certainly not stifle it. We simply have to improve it and use it when there is no other choice.
A final comment, one that perhaps strays somewhat from the issue that we are discussing, but one I feel I should make because it opens up prospects far greater than those we are discussing in relation to transport.
We are concerned by the pollution and all the critical problems that transport and its use entail. We should perhaps take a more general view, especially as regards CO2 emissions and the CO2 generated by other sectors of our industrial civilisation. I should like to quote you some figures and conclude with this simple comment: while it is true that transport accounts for 23% of total CO2 emissions throughout Europe, electricity generation accounts for 43%, industry for 19%, and residential housing and commerce for 15%. If we want to achieve a 20% cut in emissions of these unwanted effects of our civilisation by 2020, we shall perhaps have to take more intensive action and pay more attention to other sectors as well which, as you are aware, lead the field in CO2 emissions, rather than just focusing on transport. In that respect, nuclear is a term that cannot be avoided.
The debate is closed.
The vote will take place on Tuesday, 11 March 2008.